Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 December 2019.
ALLOWABLE SUBJECT MATTER
Claim 12-15,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,16-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotte (US PG PUB No. 2015/0347029) in view of Goss (US PG PUB No. 2019/0073297)
As per claim 1, a memory controller, which controls at least one memory device including a plurality of stream storage areas, the memory controller comprising:
a buffer configured to store write data (see Kotte FIG 5: 500);
a write history manager (see Kotte FIG 2B: 224) configured to store write count values for each of the plurality of stream storage areas (see e.g., Kotte FIG 2B: 256) and to generate write history information indicating a write operation frequency for 
a write controller configured to control the at least one memory device to store the write data provided from the buffer (see Kotte FIG  1: 124); and
a garbage collection controller configured to control the at least one memory device to perform a garbage collection operation on a target stream storage area selected from among the plurality of stream storage areas (see Kotte FIG 2A: 220 and [0054])
However, Kotte does not expressly disclose but in the same field of endeavor Goss discloses 
  based on the write history information (see Goss FIG 3: 31/34 and [0022]: “For example , the controller 11 may monitor the size and frequency of I / O requests being received”)
It would have been obvious to modify Kotte to further adapt garbage collection based on the collected write information as taught by Goss. 
The suggestion/motivation for doing so would have been for the benefit of optimizing storage utilization (see Goss [0023])
Therefore it would have been obvious to modify Kotte to further utilize the collected write information to adapt garbage collection as taught by Goss for the benefit of improving write performance to arrive at the invention as specified in the claims. 
As per claim 2, the memory controller of claim 1, 
wherein the write history manager generates the write history information including a total write count value for each of the plurality of stream storage areas by summing the write count values for each of the plurality of stream storage areas (see Kotte [0081]).

As per claim 3, the memory controller of claim 1, 
wherein the write history manager stores the number of the write operations performed in a set period on each of the plurality of stream storage areas as write count information (see Kotte [0060])
As per claim 4, the memory controller of claim 3, 
wherein the set period is a time period of a predetermined length (see Kotte [0060]).
As per claim 5, the memory controller of claim 3, 
wherein the set period is a period of time in which the at least one memory device performs a preset number of write operations (see Kotte [0060]).
As per claim 6, the memory controller of claim 3, 
wherein, when the number of write count information stored in the write history manager reaches a preset number, the write history manager overwrites an oldest stored write count information with a newly generated write count information (see Kotte [0066]).
As per claim 16, the memory controller of claim 1,
 wherein each of the plurality of stream storage areas includes at least two memory blocks, and wherein the at least two memory blocks are included in different memory devices among the at least one memory device (see Kotte [0085]).
As per claim 17, a method of operating a memory controller, which controls at least one memory device including a plurality of stream storage areas, the method comprising:
storing a plurality of write count values (see FIG 2B: 254) for each of the plurality of stream storage areas (see FIG 2B: 244-i)  in a set period (see [0060]);
generating write history information indicating a write operation frequency for each of the plurality of stream storage areas based on the plurality of write count values (see FIG 2B: 264 and [0066]); and
However, Kotte does not expressly disclose but in the same field of endeavor Goss disclsoes 
controlling the at least one memory device to perform a garbage collection operation on a target stream storage area selected from among the plurality of stream storage areas based on the write history information (see Goss FIG 3: 31/34 and [0022]: “For example , the controller 11 may monitor the size and frequency of I / O requests being received”)
It would have been obvious to modify Kotte to further adapt garbage collection based on the collected write information as taught by Goss. 
The suggestion/motivation for doing so would have been for the benefit of optimizing storage utilization (see Goss [0023])
Therefore it would have been obvious to modify Kotte to further utilize the collected write information to adapt garbage collection as taught by Goss for the benefit of improving write performance to arrive at the invention as specified in the claims. 
As per claim 20, the method of claim 17, 
wherein the set period is any one of a time of a predetermined length or a period of time in which a preset number of write operations are performed on the plurality of stream storage areas (see Kotte [0060])
Claims 7-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotte (US PG PUB No. 2015/0347029) in view of Goss (US PG PUB No. 2019/0073297) as applied to claim 2 above and further in view of Pan (US PG PUB No. 2014/0359226)
As per claim 7, the memory controller of claim 2, 

wherein the buffer includes a plurality of stream buffer areas respectively corresponding to the plurality of stream storage areas, and the write controller controls a size of each of the plurality of stream buffer areas based on the write history information (see Pan FIG 3: 304 and 314).
It would have been obvious to modify Kotte to rebalance buffer area based on write history information. 
The suggestion/motivation for doing so would have been for the benefit of of improving write performance (see Pan [0010])
Therefore it would have been obvious to modify Kotte partition and allocate buffer on a region basis as taught by Pan for the benefit of improving write performance to arrive at the invention as specified in the claims. 
As per claim 8, the memory controller of claim 7, 
wherein each of the plurality of stream buffer areas includes a fixed area and a variable area, and wherein the write controller controls a size of the variable area of each of the plurality of stream buffer areas based on the write history information (see Pan [0018]: “. In another example, the write cache allowed data size 112 of the write cache allocated to each of the storage Volumes may be configured to not exceed an upper limit defined by a maximum write cache to be used by the storage Volumes, and not to exceed a lower limit defined by a minimum cache write comprising a maximum stripe size.”)
As per claim 9,the memory controller of claim 7,
wherein the total write count values of the plurality of stream buffer areas are set to the total write count values of corresponding plurality of stream storage areas (see Pan [0029]), and wherein the write controller reduces a size of a first stream buffer 
[Pan discloses rebalancing cache space based on a relative utilization where write cache utilization is taken as indicative of a write amount for the given volume/region as recited in the claims (see [0029]).]
As per claim 10, the memory controller of claim 9, 
wherein the write controller allocates a part of the first stream buffer area to the second stream buffer area (see Pan [0044])
As per claim 11, the memory controller of claim 9, 
wherein the write controller allocates a part of the first stream buffer area to at least one or more stream buffer areas when the total write count value of each of the at least one or more stream buffer areas is less than the total write count value of the first stream buffer area (see Pan [0044])
As per claim 19, Kotte discloses the method of claim 17, further comprising: 
However, Kotte does not expressly disclose but in the same field of endeavor Pan discloses 
controlling a size of each of a plurality of stream buffer areas respectively corresponding to the plurality of stream storage areas using the write history information (see Pan FIG 3: 304 and 314).
 It would have been obvious to modify Kotte to rebalance buffer area based on write history information. 
 The suggestion/motivation for doing so would have been for the benefit of of improving write performance (see Pan [0010])

 





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137